Case: 2:20-cv-01873-ALM-MRM Doc #: 99 Filed: 08/10/21 Page: 1 of 16 PAGEID #: 6732




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                      EASTERN DIVISION AT COLUMBUS


 JOSEPH SHINE-JOHNSON,

                        Petitioner,                :   Case No. 2:20-cv-1873

        - vs -                                         Chief Judge Algenon L. Marbley
                                                       Magistrate Judge Michael R. Merz

 WARDEN,
  Belmont Correctional Institution,
                                                   :
                        Respondent.


                       REPORT AND RECOMMENDATIONS


        This habeas corpus case, brought pro se by Petitioner Joseph-Shine Johnson, is before the

 Court on Petitioner’s Motion to Alter or Amend the Judgment (ECF No. 98). As a post-judgment

 motion, it is deemed referred to the assigned Magistrate Judge for a report and recommendations

 under Fed.R.Civ.P. 72(b)(3). Judgment was entered in this case on July 6, 2021 (ECF No. 97)

 which makes Petitioner’s Motion, filed by mailing from prison on July 21, 2021, timely filed.

        For a district court to grant relief under Rule 59(e), “there must be ‘(1) a clear error of law;

 (2) newly discovered evidence; (3) an intervening change in controlling law; or (4) a need to

 prevent manifest injustice.’” Betts v. Costco Wholesale Corp., 558 F.3d 461, 474 (6th Cir. 2009)

 (quoting Henderson v. Walled Lake Consol. Sch., 469 F.3d 479, 496 (6th Cir. 2006)).


                 Motions to alter or amend judgment may be granted if there is a clear
                 error of law, see Sault Ste. Marie Tribe, 146 F.3d at 374, newly
                 discovered evidence, see id., an intervening change in controlling
                 constitutional law, Collison v. International Chem. Workers Union,
                 Local 217, 34 F.3d 233, 236 (4th Cir. 1994); Hayes v. Douglas

                                                   1
Case: 2:20-cv-01873-ALM-MRM Doc #: 99 Filed: 08/10/21 Page: 2 of 16 PAGEID #: 6733




                Dynamics, Inc., 8 F.3d 88, 90-91 n.3 (1st Cir. 1993); School District
                No. 1J v. ACANDS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993), or to
                prevent manifest injustice. Davis, 912 F.2d at 133; Collison, 34 F.3d
                at 236; Hayes, 8 F.3d at 90-91 n.3. See also North River Ins. Co. v.
                Cigna Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995).

                To constitute "newly discovered evidence," the evidence must have
                been previously unavailable. See ACandS, 5 F.3d at 1263; Javetz v.
                Board of Control, Grand Valley State Univ. 903 F. Supp. 1181, 1191
                (W.D. Mich. 1995)(and cases cited therein); Charles A. Wright, 11
                Federal Practice and Procedure § 2810.1 at 127-28 (1995).

 Gencorp, Inc. v. American Int'l Underwriters, 178 F.3d 804, 834 (6th Cir. 1999), accord, Nolfi v.

 Ohio Ky. Oil Corp., 675 F.3d 538, 551-52 (6th Cir. 2011), quoting Leisure Caviar, LLC v. United

 States Fish & Wildlife Serv., 616 F.3d 612, 615 (6th Cir. 2010).

        A motion under Fed. R. Civ. P. 59(e) is not an opportunity to reargue a case. Sault Ste.

 Marie Tribe of Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th Cir. 1998)(citation omitted).

 Thus, parties should not use them to raise arguments which could and should have been made

 before judgment issued. Id. Motions under Rule 59(e) must establish either a manifest error of

 law or must present newly discovered evidence. Id. In ruling on a Fed.R.Civ.P. 59(e) motion,

 “courts will not address new arguments or evidence that the moving party could have raised before

 the decision issued. See 11 C. Wright, A. Miller, & M. Kane, Federal Practice and Procedure

 §2810.1, pp. 163-164 (3d ed. 2012) (Wright & Miller); accord, Exxon Shipping Co. v. Baker, 554

 U. S. 471, 485-486, n. 5, 128 S. Ct. 2605, 171 L. Ed. 2d 570 (2008) (quoting prior edition).”

 Bannister v. Davis, 140 S. Ct. 1698, 1703, 207 L.Ed. 2d 58 (2020).

        Petitioner begins his Motion by accusing the Court of bad faith, unethical conduct, and

 violating its oath to uphold the Constitution (Motion, ECF No. 98, PageID 6641-43). As an

 example, he claims that the Court’s Opinion and Order is “boilerplate.” That claim is belied by

 simple examination of that document which consists sixteen pages of point-by-point consideration



                                                 2
Case: 2:20-cv-01873-ALM-MRM Doc #: 99 Filed: 08/10/21 Page: 3 of 16 PAGEID #: 6734




 of Petitioner’s sixty-six page set of Objections to the Magistrate Judge’s forty-nine page Report.

 Garner’s Modern Legal usage defines “boilerplate” as “ready-made or all-purpose language that

 will fit in a variety of documents.”

        Sometimes courts, because of the volume of cases they must decide, must use boilerplate.

 An example of boilerplate in this case is the decision of the Supreme Court of Ohio declining

 jurisdiction over Shine-Johnson’s appeal; the Entry reads in its entirety “Upon consideration of

 the jurisdictional memoranda filed in this case, the court declines to accept jurisdiction of the

 appeal pursuant to S.Ct.Prac.R. 7.08(B)(4).” (ECF No. 45, Ex. 73). This language is identical to

 that ordinarily used by that court in declining jurisdiction. It is nothing like the detailed opinions

 the Court has produced in this case.

        The gravamen of Petitioner’s claim in the Motion seems to be that the Court ignored

 “specific legal issues” in favor of deciding the case on the basis of “technical aspects.” (Motion,

 ECF No. 98, PageID 6641-42). The Court’s Oath to defend the Constitution requires it to apply

 all the law that pertains to a case, both substantive and procedural, whether or not some aspects of

 the applicable law seem “technical”.

        Petitioner objects to the Court’s conclusion that his attorney’s omission of issues he wanted

 to have presented to the Supreme Court of Ohio cannot be ineffective assistance of appellate

 counsel because there is no constitutional right to appointed counsel on appeal to that court (ECF

 No. 98, PageID 6643-44). Petitioner opines

                It is an insult to the spirit of the judiciary to even suggest that such
                a practice can exist in These [sic] United States. If there is no prior
                clear precedence [sic] on this issue, Shine-Johnson proffers that now
                is the time for someone in the judiciary to take the reigns' [sic] and
                begin that precedent.

 Id. However valuable such a change in constitutional law might be, this trial court must obey



                                                   3
Case: 2:20-cv-01873-ALM-MRM Doc #: 99 Filed: 08/10/21 Page: 4 of 16 PAGEID #: 6735




 existing precedent from the Supreme Court of the United States which holds there is no Sixth

 Amendment right to effective assistance of counsel beyond the first appeal of right. Pennsylvania

 v. Finley, 481 U.S. 551, 555 (1987); Ross v. Moffitt, 417 U.S. 600 (1974). That Court has also

 expressly held ineffective assistance of counsel can excuse procedural default only when it occurs

 in a proceeding where a defendant is constitutionally entitled to counsel under the Sixth

 Amendment. Wainwright v. Torna, 455 U.S. 586 (1982)(where there is no constitutional right to

 counsel, there can be no deprivation of effective counsel). If this law should be changed, it is the

 Supreme Court which must do so. "Unless we wish anarchy to prevail within the federal judicial

 system, a precedent of this Court must be followed by the lower federal courts no matter how

 misguided the judges of those courts may think it to be." Hutto v. Davis, 454 U.S. 370, 375 (1982).

 Shine-Johnson reargues his Restatement of the Law (Agency) point at some length, but the

 Restatement does not establish constitutional law.

        Petitioner claims that his actual innocence can and should excuse any procedural default

 (Motion, ECF No. 98, PageID 6657-62). The Court analyzed Shine-Johnson’s purported new

 evidence of actual innocence and adopted the Magistrate Judge’s rejection of it (Opinion and

 Order, ECF No.96, PageID 6628). Petitioner’s Motion merely reargues this point without showing

 any manifest error of law in the Court’s Opinion and Order.

        The Court remains unpersuaded that Shine-Johnson has established his actual innocence.

 There is no question that he shot his father to death. He claims he did it in self-defense because

 he reasonably believed it was necessary to keep his father from killing him. He was entitled to

 make that claim to the jury, but the jury did not accept it.




                                                   4
Case: 2:20-cv-01873-ALM-MRM Doc #: 99 Filed: 08/10/21 Page: 5 of 16 PAGEID #: 6736




 Ground One: Prosecutorial Misconduct


        In his First Ground for Relief, Petitioner asserts his trial was rendered unfair by

 prosecutorial misconduct. The Court rejected this claim as procedurally defaulted and also without

 merit, deferring to the Tenth District’s decision that the prosecutor did not misstate Ohio law.

 Petitioner had claimed this Court was not bound by an intermediate court of appeals’ decision

 when it was contrary to Supreme Court of Ohio decisions. The Court accepted that claim, but

 noted Petitioner had cited no Supreme Court of Ohio decision which was to the contrary of what

 the Tenth District decided (Opinion, ECF No. 96, PageID 6629).

        Petitioner now claims he did cite Supreme Court of Ohio law contrary to the Tenth

 District’s decision (Motion, ECF No. 98, PageID 6673, citing State v. Williford, 49 Ohio St.3d 247

 (1990); State v. Thomas, 77 Ohio St.3d 323 (1997); Marts v. State, 26 Ohio St. 162 (1875); Erwin

 v. State, 29 Ohio St. 186, 195 (1876); and Graham v. State, 98 Ohio St. 77, 79 (1918).

        In deciding Petitioner’s prosecutorial misconduct claim on direct appeal, the Tenth District

 expressly held “Furthermore, appellant cites no authority to support his claim it is erroneous or

 prejudicial error for the prosecutor to impliedly connect the duty to avoid trouble with the not-at-

 fault element.” State v. Shine-Johnson, 2018-Ohio-3347. ¶ 78 (Ohio App. 10th Dist. Aug. 21,

 2018). Williford, Thomas, and Erwin were cited to the Tenth District; Graham and Marts were

 not (Appellant’s Brief, State Court Record, ECF No. 45, PageID 33562 et seq.) Williford is not

 about the duty to avoid danger or prosecutorial misconduct, but about the failure of the trial court

 to instruct on self-defense and the duty to retreat. Thomas is also not about either prosecutorial

 misconduct or the duty to avoid danger. Erwin, from the late nineteenth century, is about jury

 instructions, not the duty to avoid danger, or prosecutorial misconduct. Citing some Ohio Supreme

                                                  5
Case: 2:20-cv-01873-ALM-MRM Doc #: 99 Filed: 08/10/21 Page: 6 of 16 PAGEID #: 6737




 Court cases having to do with various other aspects of the defense of self-defense does not establish

 that there is Supreme Court of Ohio precedent proving the Tenth District was wrong in its analysis

 of Petitioner’s First Assignment of Error. Absent such proof, this Court is bound by the Tenth

 District’s decision. Bradshaw v. Richey, 546 U.S. 74 (2005). Petitioner has therefore shown no

 clear or manifest error of law in this Court’s reliance on the Tenth District’s conclusion that the

 prosecutor did not misstate Ohio law.

         At the end of his argument on Ground One (Motion, ECF No. 98, PageID 6683), Petitioner

 acknowledges the standard for evaluating a claim of prosecutorial misconduct is set forth in

 Darden v. Wainwright, 477 U.S. 168, 181 (1986): On habeas review, "the relevant question is

 whether the prosecutor's comments 'so infected the trial with unfairness as to make the conviction

 a denial of due process.'" 477 U.S. at 181, quoting Donnelly v. DeChristoforo, 416 U.S. 637, 643

 (1974). This is the standard the Tenth District applied, concluding at the first step of the analysis

 that the prosecutor did not misstate Ohio law. Petitioner has not shown this Court committed a

 clear error of law in deferring to that decision.



 Ground Two: Failure to Give Curative Instructions



         In his Second Ground for Relief, Shine-Johnson claims he was denied a fair trial because

 the trial court failed to give a curative instruction on the prosecutor’s claim in closing argument

 that Shine-Johnson had essentially admitted to murder, defined as Ohio law does as a “purposeful

 killing.”   The Tenth District found this claim procedurally defaulted for want of a

 contemporaneous objection and without merit, given the context in which the prosecutor used the

 word “murder,” to wit, explaining self-defense and the meaning of “purposeful killing” Shine-



                                                     6
Case: 2:20-cv-01873-ALM-MRM Doc #: 99 Filed: 08/10/21 Page: 7 of 16 PAGEID #: 6738




 Johnson I, ¶¶ 111-12.

        As with Ground One, the District Judge adopted the Magistrate Judge’s conclusions that

 Ground Two was indeed procedurally defaulted and without merit (Opinion and Order, ECF No.

 96, PageID 6632-33).

        Petitioner’s Motion asserts there is no procedural default because he did not violate the

 contemporaneous objection rule (ECF No. 98, PageID 6684). Essentially he argues the Ohio rule

 is that an objection is “contemporaneous enough” if the trial judge can still correct the error. Id.

 relying on State v. Tudor, 154 Ohio St. 249 (1950). There is no such holding in Tudor; it reinforces

 an attorney’s duty to object, but does not say when is soon enough. Petitioner even claims “The

 rule is stated in unmistakable terms, both in Ohio Criminal Rule 30(A) and in countless decisions.

 See, e.g., State v. Landrum. 53 Ohio St. 3d 107 (1990).” Criminal Rule 30 provides a party may

 not raise on appeal error in a jury instruction which was not called to the trial judge’s attention

 before the jury retires. But the omitted objection which led to procedural default of Ground One

 was failure to object to the prosecutor’s claim in closing argument that Shine-Johnson had admitted

 to murder. Ground One is about prosecutorial misconduct, not trial court error. Landrum is not

 to the contrary; the phrase “contemporaneous objection” does not even appear in that decision.

        At this stage of the case, the question is not whether the Tenth District misconstrued Ohio

 law on contemporaneous objections. A habeas court is not authorized to correct perceived errors

 of state law. Rather our task in adjudicating procedural default defenses is to determine if the State

 has a relevant procedural rule, whether it was in fact enforced against the petitioner, and whether

 it is adequate and independent of federal law. Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986).

 There is no doubt Ohio has a contemporaneous objection rule and it was enforced against Shine-

 Johnson. The Sixth Circuit has repeatedly upheld application of that rule, including in capital



                                                   7
Case: 2:20-cv-01873-ALM-MRM Doc #: 99 Filed: 08/10/21 Page: 8 of 16 PAGEID #: 6739




 cases. Wogenstahl v. Mitchell, 668 F.3d 307, 334 (6th Cir. 2012), citing Keith v. Mitchell, 455

 F.3d 662, 673 (6th Cir. 2006); Goodwin v. Johnson, 632 F.3d 301, 315 (6th Cir. 2011); Smith v.

 Bradshaw, 591 F.3d 517, 522 (6th Cir. 2010); Nields v. Bradshaw, 482 F.3d 442 (6th Cir. 2007);

 Biros v. Bagley, 422 F.3d 379, 387 (6th Cir. 2005); Mason v. Mitchell, 320 F.3d 604 (6th Cir. 2003),

 citing Hinkle v. Randle, 271 F.3d 239, 244 (6th Cir. 2001); Scott v. Mitchell, 209 F.3d 854 (6th Cir.

 2000), citing Engle v. Isaac, 456 U.S. 107, 124-29 (1982). There was no clear error of law in

 finding Ground Two procedurally defaulted.



 Ground Three: Failure to Give Requested Instructions


        In his Third Ground for Relief, Shine-Johnson claims he was deprived of a fair trial when

 the trial court refused to give certain requested jury instructions on the defense of self-defense. As

 noted in the Report, Shine-Johnson spent nearly fifty pages of his Traverse arguing this issue and

 advocating for a “no duty to retreat” instruction (Report, ECF No. 85, PageID 6352, citing

 Traverse, ECF No. 81, PageID 6197-6241). The Tenth District denied this claim because the

 record established without contradiction that Petitioner had already retreated from the home he

 shared with his father and shot his father from the yard of the house. Id. at PageID 6352-54,

 quoting State v. Shine-Johnson I at ¶¶ 27-33. The Opinion and Order notes that Petitioner’s

 Objections to the Report repeated his argument on this issue from the Traverse, but never “cites a

 Supreme Court of Ohio decision that there is no duty to retreat when the shooting takes place

 outside the residence” (ECF No. 98, PageID 6633-34).

        Petitioner’s Rule 59(e) Motion asserts:

                The Trial Court nor the District Court have shown that the petitioner
                actually violated any state laws. The state used misconduct and
                adept trickery of the court to force the jury to believe that by law the

                                                   8
Case: 2:20-cv-01873-ALM-MRM Doc #: 99 Filed: 08/10/21 Page: 9 of 16 PAGEID #: 6740




                 petitioner had a duty to retreat again after his first retreat failed
                 because he was not in the confines of his home, but outside while
                 faced with a loaded shotgun.

 (ECF No. 98, PageID 6687). He again argues the “no duty to retreat” claim, but fails, as he had

 before the Tenth District, to cite any holding by the Supreme Court of Ohio that the no duty to

 retreat exception applies outside the home. He does cite Beard v. United States, 158 U.S. 550

 (1895). Justice John Marshall Harlan tells us the case involved the killing of one “white man” by

 another “white man” in Indian country, but does not say how this affects the choice of applicable

 law. Instead Justice Harlan discusses common law authorities1 on self-defense and concludes that

 they erect no duty to retreat on one’s own property:

                 Indeed, the tendency of the American mind seems to be very
                 strongly against the enforcement of any rule which requires a person
                 to flee when assailed, to avoid chastisement or even to save human
                 life, and that tendency is well illustrated by the recent decisions of
                 our courts, bearing on the general subject of the right of self-defence.

 158 U.S. at 561-62. Since the decision in Erie Railroad Co. v. Tompkins, 304 U.S. 64 (1938),

 federal courts have been much less likely to look to the common law in defining federal crimes

 and defenses. And in any event this is not a federal criminal case like Beard, but an Ohio criminal

 case in which the Ohio courts are authorized to say what Ohio law requires.

         Petitioner also claimed in this Ground for Relief that the trial court erred by not giving a

 limiting instruction regarding character evidence. The Report, adopted by Chief Judge Marbley,

 found the claim was without merit because it was not contrary to any United States Supreme Court

 precedent on character evidence (ECF No. 85, PageID 6358). Petitioner’s Motion merely reargues

 this claim without citing any Supreme Court constitutional precedent to the contrary. The Sixth

 Circuit has held “There is no clearly established Supreme Court precedent which holds that a state


 1
  East's Pleas of the Crown; Foster's Crown Cases: Bishop's New Criminal Law; 2 Wharton on Crim. Law, § 1019,
 7th rev. ed. Phila. 1874.

                                                      9
Case: 2:20-cv-01873-ALM-MRM Doc #: 99 Filed: 08/10/21 Page: 10 of 16 PAGEID #: 6741




 violates due process by permitting propensity evidence in the form of other bad acts evidence.”

 Bugh v. Mitchell, 329 F.3d 496, 512 (6th Cir. 2003), noting that the Supreme Court refused to reach

 the issue in Estelle v. McGuire. 502 U.S. 62 (1991).



 Ground Four: Ineffective Assistance of Trial Counsel



        The Tenth District decided that none of the objections Petitioner alleges his trial counsel

 should have made would likely have been successful. The Report recommended dismissal of this

 claim because “It cannot be deficient performance in violation of the first prong of Strickland [v.

 Washington] to fail to make an objection that was without merit. Neither Strickland nor any of its

 progeny hold that a trial attorney performs deficiently when he or she fails to make a meritless

 objection.” (ECF No. 85, PageID 6362). In the instant Motion, Shine-Johnson merely reargues

 his claims of prosecutorial misconduct (Motion, ECF No. 98, PageID 6701-04). He offers nothing

 new to show this Court committed a clear error of law in deferring to the Tenth District.



 Ground Five: Cumulative Trial Court Error



        The Report and the Opinion and Order found this claim non-cognizable. Petitioner does

 not move to amend the Court’s decision on Ground Five.



 Ground Six: Ineffective Assistance of Appellate Counsel


        In his Sixth Ground for Relief, Shine-Johnson claims he received ineffective assistance of

 appellate counsel when his appellate attorney failed to raise as an assignment of error his trial

                                                 10
Case: 2:20-cv-01873-ALM-MRM Doc #: 99 Filed: 08/10/21 Page: 11 of 16 PAGEID #: 6742




 counsel’s failure to file a motion to dismiss because the State had destroyed exculpatory evidence.

 The Report found that Petitioner’s late filing of his 26(B) Application to raise this claim was

 excused by the State’s conduct in mailing it late and the claim was therefore not procedurally

 defaulted. However, the Report rejected this claim on the merits, concluding Petitioner’s assertion

 of destruction of exculpatory evidence would have failed on direct appeal for lack of evidence in

 the record (ECF No. 85, PageID 6363-67). The Court accepted this conclusion (Opinion and

 Order, ECF No. 96, PageID 6636-38).

          Petitioner’s Motion to Amend asserts “The petitioner has shown a genuine issue if trial

 counsel was ineffective for allowing the State to alter exculpatory and/or impeaching evidence of

 the 20-guage [sic] shotgun and introduce fraudulent false evidence of the operability testing

 report.” (ECF No. 98, PageID 6705). Shine-Johnson continues by asserting a due process

 violation under Napue v. Illinois, 360 U.S. 264 (1959). He concludes “The Court seems to find

 it is ok present false and tainted evidence at trial and it does not violate due process.”

          Petitioner’s Motion assumes without proving the truth of the underlying claim that the

 shotgun, if it had not been disassembled, would have been exculpatory and that disassembling it

 was intended to destroy its exculpatory value and provide false information to be presented. None

 of this was proved; all of it is assumed.

          The basis of the Court’s decision on Ground Six is that there was no evidence in the record

 to prove any part of this Trombetta claim and therefore no basis for an appellate claim of

 ineffective assistance of trial counsel for failure to raise the claim. Appellate counsel have to work

 with the record bequeathed to them. They cannot responsibly make claims not supported by the

 record. Petitioner has shown no clear error of law in the Court’s dismissal of Ground Six on that

 basis.


                                                   11
Case: 2:20-cv-01873-ALM-MRM Doc #: 99 Filed: 08/10/21 Page: 12 of 16 PAGEID #: 6743




 Ground Seven: Mandatory Retroactive Application of a Change in the Burden of Proof on
 Self-Defense


        In his Seventh Ground for Relief, Petitioner asserts that a change in the statutory burden of

 proof for self-defense must be applied retroactively to his case. September 10, 2015, was the date

 of the offense and the defendant’s date of conviction was February 24, 2017 (Entry, State Court

 Record ECF No. 45-1, PageID 4331). H.B. 228, which changed the burden of proof for self-

 defense, became effective March 28, 2019, and was not made expressly retroactive by the General

 Assembly. Id. As noted in the Report, under Ohio law, “A statute is presumed to be prospective

 in its operation unless expressly made retrospective.” (ECF No. 85, PageID 6368, citing Ohio Rev.

 Code § 1.48).

        In arguing for retroactivity, Shine-Johnson made no reference to legislative intent, but

 claimed due process required retroactive application, relying on Schriro v. Summerlin, 542 U.S.

 348 (2004), and United States v. United States Coin & Currency,. 401 U.S. 715 (1971). The

 Report rejected this claim, noting that the cited cases were about retroactive application of

 decisions of the Supreme Court itself, not any statute (ECF No. 96, PageID 6369).

        The relevant statute, 2018 H.B. 288, is codified at Ohio Revised Code § 2901.05(B)(1) and

 provides:

                 A person is allowed to act in self-defense, defense of another, or
                 defense of that person’s residence. If, at the trial of a person who is
                 accused of an offense that involved the person’s use of force against
                 another, there is evidence presented that tends to support that the
                 accused person used the force in self-defense, defense of another, or
                 defense of that person’s residence, the prosecution must prove
                 beyond a reasonable doubt that the accused person did not use the
                 force in self-defense, defense of another, or defense of that person’s
                 residence, as the case may be.


                                                   12
Case: 2:20-cv-01873-ALM-MRM Doc #: 99 Filed: 08/10/21 Page: 13 of 16 PAGEID #: 6744




        H.B. 288 changes the law of self-defense in Ohio. Prior to its effective date of March 28,

 2019, Ohio law provided:

                (A) Every person accused of an offense is presumed innocent until
                proven guilty beyond a reasonable doubt, and the burden of proof
                for all elements of the offense is upon the prosecution. The burden
                of going forward with the evidence of an affirmative defense, and
                the burden of proof, by a preponderance of the evidence, for an
                affirmative defense, is upon the accused.


 Ohio Revised Code § 2901.05(A). This prior statute was before the United States Supreme Court

 in Martin v. Ohio, 480 U.S. 228 (1987), and its constitutionality of allocating both the burden of

 production and the burden of proof by a preponderance of the evidence to defendant was held to

 be constitutional. This was the form of the statute on self-defense in force when Shine-Johnson

 was tried and convicted in 2015.

        H.B. 288 changes the law of self-defense in at least two ways. First of all a trial court could

 decide that evidence presented by the prosecutor in the case in chief was sufficient to support a

 finding that the accused acted in self-defense. Second, regardless of which side presents that

 “sufficient evidence,” once it is in the record, the burden is on the State to disprove self-defense to

 the standard of proof beyond a reasonable doubt.

        H.B. 288 is not a “clarification” or “interpretation” of the old statute, as Petitioner would

 have it. New constructions, interpretations, or clarifications of existing statutes come from courts

 applying those statutes. Rather, in H.B. 288 the Ohio General Assembly enacted a distinct change

 in the law.

        In his Motion to Amend, Petitioner asserts the Court made a clear error of law by not

 requiring Ohio to apply H.B. 288 retroactively. As noted above, the Court already found Schriro

 and United States Coin and Currency inapplicable because they did not deal with statutes.



                                                   13
Case: 2:20-cv-01873-ALM-MRM Doc #: 99 Filed: 08/10/21 Page: 14 of 16 PAGEID #: 6745




 Agreeing that not every state statute must be applied retroactively, Shine-Johnson nonetheless

 argues:

                  On the other hand, where the statute pertains to an affirmative
                  defense and the statute is construed to make the absence of the
                  affirmative defense an element of proof of the crime itself; a
                  DIFFERENT RESULT IS MANDATED. In such a case, the
                  constitutional doctrine announced in Mullaney v Wilbur, 421 U.S.
                  684, 95 S. Ct. 1881. 44 L. Ed. 2d 508 (1975). and in In re Winship,
                  397 U.S. 358, 90 S. Ct. 1068, 25 L. Ed. 2d 368 (1970), requiring the
                  prosecution to prove every element of a crime beyond a reasonable
                  doubt, has application. Berrier v. Eseler, 583 F.2d 515 ("6th Cir.").
                  cert. denied, 439 U.S. 955. 99 S. Ct. 354. 58 L. Ed. 2d 347 (1978).
                  and the Due Process Clause requires that the new interpretation be
                  applied retroactively. Hankerson v. North Carolina, 432 U.S. 233.
                  97 S. Ct. 2339. 53 L. Ed. 2d 306 (1977).

 (Motion, ECF No. 98, PageID 6716).

           None of the cited case law supports a constitutional requirement that H.B. 288 be applied

 retroactively to Petitioner’s case. Winship establishes that, as a matter of due process, a State must

 prove every element of a criminal offense by proof beyond a reasonable doubt. 397 U.S. at 364.

 Mullaney followed Winship and held that the absence of passion on sudden provocation was an

 element that the State needed to prove beyond a reasonable doubt. Both were followed by Martin,

 supra, where the Court held the allocation of burden of production and proof of self-defense in

 Ohio under Ohio Revised Code § 2901.05 as it stood when Shine-Johnson was tried was

 constitutional. None of these cases speaks to retroactivity of statues at all. Neither does Berrier,

 which involved interpretation of Michigan’s, not Ohio’s, self-defense doctrine. Hankerson also

 was about retroactive application of the Supreme Court decision in Mullaney.

           Shine-Johnson criticizes the Court’s reliance on “old law” as upheld in Martin and argues

 “Where the major purpose of new constitutional doctrine is to overcome an aspect of the criminal

 trial that substantially impairs its truth-finding function and so raises serious questions about the



                                                   14
Case: 2:20-cv-01873-ALM-MRM Doc #: 99 Filed: 08/10/21 Page: 15 of 16 PAGEID #: 6746




 accuracy of guilty verdicts in past trials, the new rule has been given complete retroactive effect.”

 (Motion, ECF No. 98, PageID 6717). But H.B. 288 is not “new constitutional doctrine,” but a

 newly-enacted statute. And even with respect to new constitutional doctrine, the Supreme Court

 has held that new constitutional procedural rules will never be given retroactive effect. Edwards

 v. Vannoy, 593 U.S. ___, 141 S. Ct. 1547 (2021).

        Shine-Johnson argues H.B. 288 is a substantive change in the law and now makes his

 conduct constitutionally immune from punishment (Motion, ECF No. 98, PageID 6717). Not so.

 If H.B. 288 had been the law at the time of trial, the State would have been required to disprove

 self-defense beyond a reasonable doubt. But that means it would have been required to persuade

 a jury, by proof beyond a reasonable doubt, that Shine-Johnson was not acting in self-defense. The

 new statute does not immunize the use of deadly force from punishment just because the killer

 claims to have been acting in self-defense. The jury could still reject that defense if the State

 proved what happened was not self-defense.

        As noted in the Report, the fact that H.B. 288 requires the State to disprove beyond a

 reasonable doubt if the evidence sufficiently raises the question does not make “absence of self-

 defense” an element of murder. Every element of a crime must be proved beyond a reasonable

 doubt. Winship. But not everything the legislature requires to be proved beyond a reasonable

 doubt thereby becomes an element. Were it otherwise, the State would be required to disprove

 self-defense regardless of whether there was any evidence of it at all. Obviously there are many

 murders where the evidence raises no question of self-defense.

        Petitioner accuses the Court of misconstruing the record about when his conviction became

 final which he says did not happen until May 8, 2019 (Motion, ECF No. 98, PageID 6724). On

 that date the Supreme Court of Ohio declined jurisdiction over his direct appeal. Actually his



                                                  15
Case: 2:20-cv-01873-ALM-MRM Doc #: 99 Filed: 08/10/21 Page: 16 of 16 PAGEID #: 6747




 conviction did not become final on direct appeal until ninety days later (August 6, 2019) when his

 time to seek certiorari from the United States Supreme Court expired. Therefore H.B. 288 did

 become effective before Petitioner’s conviction became final on direct appeal. New constitutional

 decisions by the Supreme Court of the United States apply to cases still on direct review when the

 Supreme Court case is decided, but not to cases pending on collateral review. Teague v. Lane, 489

 U.S. 288 (1989). But H.B. 288 is not a constitutional decision of the Supreme Court, but an

 enactment of the Ohio General Assembly.



 Conclusion



        Petitioner has failed to show a clear error of law in the Court’s disposition of his habeas

 corpus petition. Therefore the Motion to Amend should be denied.



 August 10, 2021.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge


                            NOTICE REGARDING OBJECTIONS



 Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
 proposed findings and recommendations within fourteen days after being served with this Report
 and Recommendations. Because this document is being served by mail, three days are added under
 Fed.R.Civ.P. 6, but service is complete when the document is mailed, not when it is received. Such
 objections shall specify the portions of the Report objected to and shall be accompanied by a
 memorandum of law in support of the objections. A party may respond to another party’s
 objections within fourteen days after being served with a copy thereof. Failure to make objections
 in accordance with this procedure may forfeit rights on appeal.



                                                 16
